Citation Nr: 1003924	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to chemicals and herbicides.

3.  Entitlement to service connection for a erectile 
dysfunction, to include as secondary to exposure to chemicals 
and herbicides.

4.  Entitlement to service connection for a central nervous 
system disorder, to include as secondary to exposure to 
chemicals and herbicides. 

5.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to exposure to chemicals 
and herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 
1979, to include  periods of service in the Republic of 
Korea.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claims.

In October 2008, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  In June 
2009, he testified at a personal hearing over which the 
undersigned Veterans Law Judge presided while at the RO.  A 
transcript of each hearing has been associated with his 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Initially, the Veteran has asserted that he has a right ear 
hearing loss disability that is manifested as a result of his 
period of active service.  He describes that during service, 
he was exposed to acoustic trauma while working around 
airplanes in general aviation support.  The Board notes that 
the Veteran is service-connected for hearing loss of the left 
ear and exposure to acoustic trauma has been conceded by VA.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The Veteran 
underwent a VA audiology examination in July 2005.  The 
findings elicited during this examination did not demonstrate 
that the Veteran had a right ear hearing loss disability 
under 38 C.F.R. § 3.385.  However, during his June 2009 
hearing, the Veteran suggested that the examination was 
inadequate.  Given the Veteran's assertion, and the fact that 
it has been over four years since his right ear hearing loss 
was evaluated, the Board finds that an updated VA examination 
is needed to fully and fairly evaluate his claim.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

The Veteran also asserts that he currently has a skin 
disorder, erectile dysfunction, and a central nervous system 
disorder that are manifested as a result of his period of 
active service.  He has offered two separate theories as to 
the possible etiology of his disorders.  Initially, he 
proffered that his disorders could be secondary to exposure 
to herbicides used to defoliate the area around the air force 
base on which he was stationed while in Korea during his 
period of active service.

The Department of Defense has recognized that certain 
Veterans who had served with a limited number of units had 
been exposed to herbicides during their tour of duty in Korea 
near the demilitarized zone (DMZ) from April 1968 to July 
1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C.  However, the Veteran's service personnel records show 
that his service in Korea was not until September 1970, which 
is outside of the period for which the presumption is 
available.  Therefore, as noted, the VBA adjudication manual 
sets forth that exposure to herbicides in Korea only occurred 
over a specific period prior to that which the Veteran had 
been assigned to Korea.

However, the Veteran has also asserted that during his period 
of active service, his duties included the breakdown and 
repair of aviation batteries, during which he was exposed to 
various solvents and acids, to include lead, sulfuric acid, 
potassium hydroxide, and nickel cadmium for prolonged periods 
of time without sufficient protection.  While it has been 
determined that the Veteran's service treatment records are 
not available, his service personnel records confirm that his 
duties in service did, in fact, include work in a battery 
shop wherein he would breakdown and repair batteries (though 
there are no service records which identify which, specific, 
solvents or acids were involved).  The Veteran has been 
variously diagnosed with a skin disorder, a central nervous 
system disorder, and erectile dysfunction.  He has not been 
provided a VA examination in order to ascertain the precise 
nature and etiology of his asserted disorders, to include 
whether such disorders were otherwise related to the 
Veteran's period of active service, and the asserted exposure 
to various solvents and acids set forth above in his capacity 
as a battery repairman in service.  As such, on remand, the 
Veteran should be scheduled for an appropriate VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).  When medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Finally, as to the issue of service connection for a 
psychiatric disorder, the Veteran has asserted that his 
symptoms are, in part, secondary to the aforestated disorders 
which are currently on appeal.  When a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In the present case, as the Veteran's claims for service 
connection for a skin disorder, a central nervous system 
disorder, and erectile dysfunction are currently pending as a 
result of this Remand, the Board cannot proceed with the 
claim for service connection for a psychiatric disorder until 
there has been final adjudication of the Veteran's other 
claims.  Thus, adjudication of the claim for service 
connection for a psychiatric disorder will be held in 
abeyance pending further development and adjudication of the 
Veteran's claims of entitlement to service connection for a 
skin disorder, a central nervous system disorder, and 
erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an 
appropriate VA examination so as to 
ascertain the precise nature and etiology 
of his asserted skin disorder, central 
nervous system disorder, and erectile 
dysfunction.  The claims file and a copy 
of this Remand must be made available to 
the reviewing physician in conjunction 
with formulating an opinion, and the 
physician should indicate in the report 
that the claims file was reviewed.  All 
testing deemed necessary should be 
undertaken.

Following a review of the claims file and 
examination of the Veteran, the examiner 
is requested to opine whether it is at 
least as likely as not that the Veteran 
has a current skin disorder, central 
nervous system disorder, and erectile 
dysfunction.  If so, the examiner should 
opinion as to whether any such disorder 
found on examination is at least as likely 
as not (50 percent probability) 
etiologically related to the Veteran's 
period of active service, to include the 
asserted exposure to various solvents and 
acids set forth above in his capacity as a 
battery repairman.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

2.  Schedule the Veteran for a VA audio 
examination for the purpose of determining 
the etiology of any right ear hearing 
loss.  In this regard, the examiner should 
specifically state whether the Veteran 
currently has right ear hearing loss.  In 
so doing, auditory thresholds for the 
frequencies of 500, 1000, 2000, 3000 or 
4000 hertz should be reported.  Also, 
speech recognition scores using the 
Maryland CNC test should be conducted and 
reported.  Thereafter, the examiner should 
state whether it is as likely as not (50 
percent probability) that any current 
right ear hearing loss found is related to 
any acoustic trauma experienced in 
service.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.  The need for 
scheduling the Veteran for a VA mental 
disorders examination following 
adjudication of the issues of service 
connection for a skin disorder, central 
nervous system disorder, and erectile 
dysfunction, is left to the discretion of 
the RO/AMC.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


